DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on November 30, 2021.
3.	Claims 17-19 have been amended.
4.	Claims 1-20 are currently pending and are found to be allowable. 

Reasons for Allowance

5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding the rejection of claims 1-20 under 35 U.S.C. 101:
8.	The claims recite the combination of additional elements of receive user input indicating targeting dimensions for a digital-content campaign; generate a first set of sketches for clearing-bid values based on the targeting dimensions and historical auction data; generate a second set of sketches for bid-success rates based on the 
9.	The rejection of claims 1-20 have been withdrawn.  The claims recite receive user input indicating targeting dimensions for a digital-content campaign; generate a first set of sketches for clearing-bid values based on the targeting dimensions and historical auction data; generate a second set of sketches for bid-success rates based on the targeting dimensions and the historical auction data; determine a distribution of clearing-bid values based on clearing-bid values from the first set of sketches and a distribution of bid-success rates based on bid-success rates from the second set of sketches; and in response to the user input indicating the targeting dimensions, generate, for display by the client device, a predicted cost per quantity of impressions for the digital-content campaign based on the distribution of clearing-bid values and a predicted number of impressions for the digital-content campaign based on the distribution of bid-success rates. See also Applicants’ Remarks pages 15-18.  The claims as a whole integrates the mental process into a practical application.
10.	Regarding the rejection of claims 1-20 under 35 U.S.C. 102:

12.	The prior art of record teaches:
13.	Haws et al. (U.S. Pub. No. 2018/0293613) talks about a computer-implemented method for selecting a digital content, comprising: receiving a plurality of samples, each comprises a request having a plurality of values of a plurality of attributes, and associated with a success value for a Bernoulli distributed event having a campaign and a bid rate (BR) of the campaign; clustering the plurality of samples in a plurality of homogenous nodes according to respective plurality of values; identifying a group campaign with a highest valuation for each one of the plurality of nodes using triangular approximation of the Bernoulli distribution of events in the node; receiving a query from a device including a plurality of other values of the plurality of attributes; selecting one of the plurality of nodes; selecting a digital content of the group campaign with highest 
14.	Karlsson (U.S. Pub. No. 2015/0088665) talks about controlling the display of digital content to users over an electronic network, such as the Internet. In accordance with one implementation, a computer-implemented method is provided that includes receiving at least one partition and at least one associated candidate promotion and receiving control data and previous engagement data associated with the at least one partition. The method further comprises, for each partition, generating an adjusted model of the control data over a first time period, generating a bid price control adjustment value and a bid price value associated with an earlier time period, and generating a bid uncertainty control adjustment value and a bid uncertainty value associated with an earlier time period. The method further comprises generating a bid price and a bid uncertainty for each candidate promotion, performing a market clearing process using at least one candidate promotion, and serving at least one of the candidate promotions (see at least the Abstract).
15.	Buchalter (U.S. Pub. No. 2012/0041816) talks about determining market values of an ad impression. In order to make an informed bid, a brain engine of a demand side platform (DSP) may predict a competitive market value for an advertisement (ad) impression, given the conditions of the market. The brain engine may have access to information about the ad impression, as well as past or recent records of ad impression bids. The brain engine may additionally acquire information, such as insights and analytics, to assess the market worth of the ad impression. Further, the DSP may estimate a fair market value for the ad impression in the context of a particular ad 
16.	Dilling et al. (U.S. Pub. No. 2011/0231264) talks about receiving, at a transaction management computing subsystem of an advertising platform, a set of original bid responses from a set of decisioning computing subsystems of the advertising platform, each original bid response including an original bid price. The method further includes generating, by the transaction management computing subsystem, a set of adjusted bid responses according to a yield management criterion, each adjusted bid response including an adjusted bid price; and selecting a winning bid response from among the set of bid responses based on the adjusted bid prices (see at least paragraph 0006).
17.	Nolet et al. (U.S. Pub. No. 2010/0262498) talks about using a transaction management computing subsystem of an advertising platform, a set of primary bid requests responsive to receipt of an advertising call. Each primary bid request includes information sufficient to characterize an impression consumer and information sufficient to characterize each of one or more impressions identified in the advertising call. The method also includes sending the set of primary bid requests from the transaction management computing subsystem to a first set of decisioning computing subsystems of the advertising platform. Each decisioning computing subsystem of the first set being operable to generate a bid response based on the information included in a primary bid 
18.	The references alone or in combination fail to teach or suggest the following limitations of independent claims 1, 11 and 17 “generating, utilizing a sketch generator, a first set of sketches for clearing-bid values based on the targeting dimensions and historical auction data; determine a distribution of clearing-bid values based on clearing-bid values from the first set of sketches and in response to the user input indicating the targeting dimensions, generating, for display by the client device, a predicted cost per quantity of impressions for the digital-content campaign based on the distribution of clearing-bid values.
19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        02/12/2022